Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 10/14/21.  Claim 1 is amended  and claims 14-15 are added.  Claims 6-13 are withdrawn.
Election/Restrictions
Newly submitted claim 15  directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
New claim 15 and original claim 1 and new claim 14 are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product as claimed can be made by another and materially different process such as mashing the plantain in a food processor and adding additional material to the food processor.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 15 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
	New claim 14 is similar in scope to original claim 1 and will be examined.  Claims 1-5 and 14 are pending.
The previous 112 second paragraph rejection is withdrawn due to the amendment.
Claim Rejections - 35 USC § 103
Claims 1-5, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over applicant’s admission of prior art, the article(#1) “ Properties of Starch extracted from three different Plantains  .
For claims 1-5, 14 applicant’s admitted prior on page 2 discloses “ food may be made from plantains also by simply adding water to the plantain fruit and mashing the mixture.  The admitted prior art discloses the step of mixing an initial liquid with a plantain and mashing plantain to produce a plantain mash.  The plantain mash can be cooked; thus, the steps produce a cookable plantain food product.   The background discussion on page 2 also discloses that plantains are rich in starch, dietary fiber and a number of minerals.  Plantains also serve as a good source of vitamins A, B6 and C.
The admitted prior art does not teach producing plantain mash having high nutritional value,the steps of removing liquid from the mash, separating the starch from the mash and returning the plantain supernatant to the mash as in , the steps of removing the liquid, placing the removed liquid into a container, isolating the starch in the container, extracting and saving the liquid supernatant, discarding the starch aggregate and returning the liquid to the drier mash to form high nutritional plantain product as in claims  and repeating the removing, transferring, keeping and extracting steps and adding one or more additional food components as in claims 1,14, the type of additional component as in claims 2-3, the initial liquid is fresh water as in claim 4 and the adding of starch as in claim 5.
It is known to obtain starch from plantain as it is well known that plantain is a very starchy fruit.  Article 1 shows to extract starch from plantain by mashing the fruit to form a slurry, filtering the slurry, allowing the filtrate to stand for starch to settle to obtain starch and a supernatant.  
In the article “ Are Your Vegetable Nutritionally Impotent”, it is shown that nutrients in vegetables are lost during processing such as cutting, cooking, freezing, juicing and storing.  

It would have been obvious to one skilled in the art to use known extraction method such as shown in the article to separate out the starch from the plantain when desiring to produce a cookable starch product that has a lower starch content.  It is well known that plantain is a starchy fruit; one would have been motivated to remove the starch when desiring to produce a product with lower calorie by having less starch.  Making low starch product is not an unknown concept in food production.  As shown in articles 2 and 3, nutrients are lost from the vegetables during processing such as cutting, cooking, juicing etc…  When the plantains are mashed as taught in the admitted art, the nutrients are lost from the plantains during the mashing  and leached out to the water used in the mashing .  While the extraction method taught in article 1 teaches to discard the supernatant after the starch settle, it would have been obvious to one skilled in the art to reuse the supernatant by adding it back to the mash so that new water is not used when using the cookable plantain mash; this will save resource by saving water and as shown by articles 2-3 to contain the nutrient lost from the vegetables.  Article 3 teaches that water obtained from vegetable processing can be saved and reused to regain the nutrient lost.    Applicant is combining known concepts in the art to produce expected results.  As to the high nutritional value and the higher level of mineral, vitamin and lower level of sodium, the admitted prior art in view of the three articles teaches the same processing steps, thus,   property and increased nutrients are inherent .  It would have been obvious to repeat the removing, extracting, transferring steps depending on the extent of starch removal wanted.  The steps of placing the removed liquid in a container, letting it stand still to settle the starch and then extracting the liquid from the container would have been readily apparent to one skilled in the art as article 1 teaches to filter the slurry to separate out the pulp,  and 
Applicant’s attention is directed to the following case law which is applicable to the instant claims:
In re Levin 84 USPQ 232, which takes the position that "new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, in the constantly developing art of preparing no one else ever did the particular thing upon which the applicant asserts his right to patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.”
Response to Arguments
Applicant's arguments filed 10/14/21 have been fully considered but they are not persuasive. 
In the response, applicant files a 132 affidavit to define over the prior art.  The affidavit is not persuasive.  The affidavit does not present any showing of unexpected result over the prior art.  The affidavit makes a series of argument that is not persuasive.  In paragraph 10 of the affidavit, it is stated that based on the disclosure of article 1 in combination with article 2 and 3, there is nothing that would suggest or motivate me to remove a pulp liquid from a plantain mash and extracting starch portion.  The basis of this statement is not understood.  The question of obviousness is not based on what applicant .  
The affidavit makes argument against each of the article individually.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The affidavit makes the argument that there is no teaching or suggestion or motivation to combine the cited references.  The examiner respectfully disagrees as explained above.  The affidavit centers the argument on the Kim teaching which is only relied upon to show extracting a starch from a source.  The current application is a continuation of 14/460792 which was appealed and the rejection was affirmed by the board.  Similar arguments were made in the parent applicant and were not found persuasive.
In the response, applicant makes the same argument as in the affidavit.  The argument is not persuasive for the same reason set forth above.  Applicant also argues against In re Levin.   Applicant argues Levin is directed to the addition or subtraction of ingredients making it inapplicable to applicant’s claims directed to a process of steps performed to product a low starch plantain product.  The argument is not persuasive.    In re Levin 84 USPQ 232, which takes the position that "new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, in the constantly developing art of preparing no one else ever did the particular thing upon which the applicant asserts his right to patent.  In re Levin is not just on adding or eliminating common ingredients but also on treating them in ways which differ from the former practice.  Treating   involves processing steps.   Applicant is only combining known processing steps without showing of any unexpected result.  Thus, In re Levin is totally applicable.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




December 2, 2021
/LIEN T TRAN/Primary Examiner, Art Unit 1793